Notice of Allowance
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 4/2/21 is entered and made of record. 
III.	Claims 20-37 are pending and have been examined, where claims 20-37 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined double patenting rejection(s) is/are necessary. However, the applicant filed a terminal disclaimer on 6/15/21, approved on 6/15/21, to overcome said double patenting rejection. 
V.	Patent eligibility (updated in 2019) shown by the following: Claims 20-37 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “training a neural network to determine mathematical features for each of the plurality of faces, wherein the neural network is trained to follow a spherical statistical distribution and; and performing a classification scheme to determine a presence of the first specific face wherein the classifier uses a statistical distance measure suitable for the spherical statistical distribution” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of machine learning, which recite additional 
VI.	There are no PCT associated with the current application. 

[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found convincing. An updated search was performed and determined all claims to be allowable. Details are shown below. 

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 20-37 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Reasons for Allowance
Claims 20-37 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references.

comprising: modeling, using a feature extraction unit, processor and memory, features that vary with a specific multivariate statistical distribution (see 3.2. Efficient region proposal via GP regression and figure 1, Bayesian optimization is used for determining the objects in images, which uses multivariable Gaussian distribution, the regions extracted includes features of pixels, see Acknowledgments, Nvidia GPUs are used):

    PNG
    media_image1.png
    247
    971
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    120
    469
    media_image2.png
    Greyscale
.

Georghiades (IEEE Publication titled: From Few to Many: Illumination cone Models for Face Recognition under Variable Lighting and Pose) discloses generative appearance-based method for recognizing human faces under variation in lighting and viewpoint, where the set of images of an object in fixed pose, but under all possible illumination conditions, is a convex cone in the space of images, where using a small number of training images of each face taken with different lighting directions, the shape and albedo of the face can be reconstructed, where the 

    PNG
    media_image3.png
    763
    578
    media_image3.png
    Greyscale
.
Georghiades reads on utilizing information corresponding to various different poses and illumination conditions of any of the plurality of faces concurrently and as a set (see above figure and see section 4.3); training a neural network to include features for each of the 

To reiterate from previous office action, Karakotsios (US 2012/0314914) discloses a method of recognizing a first face within a plurality of faces in respective frames of an image sequence (see figure 1, plurality of faces are shown and captured) comprising: capturing a plurality of images of the plurality of faces from respective video frames (paragraph 4, selecting frames at random from a captured video feed and see figure 1, figure 2a and figure 2b); performing, utilizing information corresponding to various different poses and illumination conditions of the first face (see paragraph 48, indicating to the user that IR or LED illumination is active for image recognition to be performed on the device and see figure 5, 508 performing orientation detection, figure 3a to figure 3c shows plurality of poses of the head), and by a processor and memory, a classification scheme to determine a presence of the first face (see figure 5, 506 detecting the presence of the head, then later the presence of the face, 512, determining that the user is substantially facing the device, paragraph 32, the claimed limitation does not limit to face as being partial captured or holistically captured); and utilizing face recognition algorithm of the first face for one or more of locking and unlocking a device (see paragraph 41, a manual authentication, such as to perform a secure unlock of the device).

Ichikawa (US 2011/0235870) discloses comparing the first face to a stored face for one or more of locking and unlocking a device (see figure 1, 23 facial identification utilizing registered feature amounts which contain features of the face).

Matsuzaka (US 2010/0202697) discloses normalizes the target image by referring to an index value that represents the distribution of luminance values of each average face image group, where the information that represents an average value and a variance value as index values representing the distribution of the luminance values in the average shape area BSA (see figure 8) for each average face image group is included in the AAM information AMI, where the normalization portion 215 calculates the average value and the variance value of luminance values in the assumed average shape area ABSA (see figure 10) of the target image, then, the normalization portion 215 performs an image transformation (normalization process) for the assumed average shape area ABSA of the target image, so that the average value and the variance value, which are calculated, are identical to those of luminance values of each average face image group, where the average face image group is constituted by images. Matsuzaka is silent in disclosing “training a neural network to determine mathematical features for each of the plurality of faces, wherein the neural network is trained to follow a spherical statistical distribution” and performing a classification scheme to determine the identity of the person, but is silent in disclosing “performing a classification scheme to determine a presence of the first specific face wherein the classifier uses a statistical distance measure suitable for the spherical statistical distribution.”

Zhang, Georghiades, Karakotsios, Ichikawa and Matsuzaka, taken alone or in combination with each other, are silent in disclosing all limitations of claims 20 and 29. For the reasons above all claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 6/15/21